 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10

11        RILEY’S AMERICAN HERITAGE               Case No.: 5:18-cv-02185-JGB-SHKx
          FARMS; and JAMES PATRICK                Assigned to: Hon. Jesus G. Bernal
12
          RILEY,
13
                    Plaintiffs,
14
              v.
15                                                STIPULATED PROTECTIVE
          CLAREMONT UNIFIED SCHOOL                ORDER
16        DISTRICT; JAMES ELSASSER;
          STEVEN LLANUSA; HILARY
17
          LACONTE; BETH BINGHAM;
18        NANCY TRESER OSGOOD; DAVID
          S. NEMER; ANN O’CONNOR; and
19        BRENDA HAMLETT,                         Complaint Filed: October 12, 2018
20                  Defendants.                   Trial Date: June 2, 2020
21   1.      A.    PURPOSES AND LIMITATIONS
22           Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special privacy protection from public
24   disclosure and from use for any purpose other than prosecuting this litigation may be
25   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
26   the following Stipulated Protective Order. The parties acknowledge that this Order
27   does not confer blanket protections on all disclosures or responses to discovery and
28   that the protection it affords from public disclosure and use extends only to the limited
                                                  1

                                                                  5:18-cv-02185-JGB-SHK
 1   information or items that are entitled to confidential treatment under the applicable
 2   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 3   that this Stipulated Protective Order does not entitle them to file confidential
 4   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 5   followed and the standards that will be applied when a party seeks permission from
 6   the court to file material under seal.
 7         B.     GOOD CAUSE STATEMENT
 8         The defendants in this Action are administrators and elected Board members of
 9   Claremont Unified School District, a public primary and secondary school district.
10   Discovery in this Action will involve documents and testimony which reveal the
11   identities of, and possibly other information pertaining to, minors who are enrolled as
12   students in the Claremont Unified School District, as well as those of the students’
13   parent(s) or guardian(s). These materials and information are subject to privacy rights
14   under federal and state statutes, court rules, case decisions, or common law, including,
15   but not limited to, the Family Educational Rights and Privacy Act (20 U.S.C. § 1232g;
16   34 CFR Part 99), as well as the Civil Local Rules pertaining to redaction of minors’
17   names. Accordingly, to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the Parties are entitled to keep confidential, to ensure that the
20   Parties are permitted reasonable and necessary uses of such material in preparation
21   for and in the conduct of trial, to address their handling at the end of the litigation, and
22   to serve the ends of justice, a protective order for such information is justified in this
23   matter. It is the intent of the Parties that information will not be designated as
24   confidential for tactical reasons and that nothing be so designated without a good faith
25   belief that it has been maintained in a confidential, non-public manner, and there is
26   good cause why it should not be part of the public record of this case.
27   ///
28
                                                   2

                                                                     5:18-cv-02185-JGB-SHK
 1   2.    DEFINITIONS
 2         2.1    Action: this pending federal law suit.
 3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 4   of information or items under this Order.
 5         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6   how it is generated, stored or maintained) or tangible things that qualify for protection
 7   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8   Statement.
 9         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
10   support staff).
11         2.5    Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as
13   “CONFIDENTIAL.”
14         2.6    Disclosure or Discovery Material: all items or information, regardless of
15   the medium or manner in which it is generated, stored, or maintained (including,
16   among other things, testimony, transcripts, and tangible things), that are produced or
17   generated in disclosures or responses to discovery in this matter.
18         2.7    Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
20   an expert witness or as a consultant in this action.
21         2.8    House Counsel: attorneys who are employees of a party to this Action.
22   House Counsel does not include Outside Counsel of Record or any other outside
23   counsel.
24         2.9    Non-Party: any natural person, partnership, corporation, association, or
25   other legal entity not named as a Party to this action.
26         2.10 Outside Counsel of Record: attorneys who are not employees of a Party
27   to this action but are retained to represent or advise a Party to this Action and have
28   appeared in this Action on behalf of that Party or are affiliated with a law firm which
                                                  3

                                                                  5:18-cv-02185-JGB-SHK
 1   has appeared on behalf of that party, and includes support staff.
 2         2.11 Party: any Party to this action, including all of its officers, directors,
 3   employees, consultants, retained experts, and Outside Counsel of Record (and their
 4   support staffs).
 5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 6   Discovery Material in this Action.
 7         2.13 Professional Vendors: persons or entities that provide litigation support
 8   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 9   demonstrations, and organizing, storing, or retrieving data in any form or medium)
10   and their employees and subcontractors.
11         2.14 Protected Material:       any Disclosure or Discovery Material that is
12   designated as “CONFIDENTIAL.”
13         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
14   from a Producing Party.
15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or extracted
18   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
19   Protected Material; and (3) any testimony, conversations, or presentations by Parties
20   or their Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the trial
22   judge. This Order does not govern the use of Protected Material at trial.
23   4.    DURATION
24         Even after final disposition of this litigation, the confidentiality obligations
25   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final disposition shall be deemed to be
27   the later of (1) dismissal of all claims and defenses in this Action, with or without
28   prejudice; and (2) final judgment herein after the completion and exhaustion of all
                                                 4

                                                                  5:18-cv-02185-JGB-SHK
 1   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 2   limits for filing any motions or applications for extension of time pursuant to
 3   applicable law.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under this
 7   Order must take care to limit any such designation to specific material that qualifies
 8   under the appropriate standards. The Designating Party must designate for protection
 9   only those parts of material, documents, items, or oral or written communications that
10   qualify so that other portions of the material, documents, items, or communications
11   for which protection is not warranted are not swept unjustifiably within the ambit of
12   this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber or retard the case development process or to
16   impose unnecessary expenses and burdens on other parties) may expose the
17   Designating Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2     Manner and Timing of Designations. Except as otherwise provided in
22   this Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as
23   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
24   protection under this Protective Order must be clearly so designated before the
25   material is disclosed or produced.
26         Designation in conformity with this Order requires:
27         (a) for information in documentary form (e.g., paper or electronic documents,
28   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                  5

                                                                   5:18-cv-02185-JGB-SHK
 1   Producing Party affix the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 2   legend”), to each page that contains protected material. If only a portion or portions
 3   of the material on a page qualifies for protection, the Producing Party also must clearly
 4   identify the protected portion(s) (e.g., by making appropriate markings in the
 5   margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and before
 9   the designation, all of the material made available for inspection shall be deemed
10   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
11   copied and produced, the Producing Party must determine which documents, or
12   portions thereof, qualify for protection under this Order. Then, before producing the
13   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
14   to each page that contains Protected Material. If only a portion or portions of the
15   material on a page qualifies for protection, the Producing Party also must clearly
16   identify the protected portion(s) (e.g., by making appropriate markings in the
17   margins).
18         (b) for testimony given in depositions that the Designating Party identify the
19   Disclosure or Discovery Material on the record, before the close of the deposition all
20   protected testimony.
21         (c) for information produced in some form other than documentary and for any
22   other tangible items, that the Producing Party affix in a prominent place on the exterior
23   of the container or containers in which the information or item is stored the legend
24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
25   protection, the Producing Party, to the extent practicable, shall identify the protected
26   portion(s).
27         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive the
                                                  6

                                                                  5:18-cv-02185-JGB-SHK
 1   Designating Party’s right to secure protection under this Order for such material. Upon
 2   timely correction of a designation, the Receiving Party must make reasonable efforts
 3   to assure that the material is treated in accordance with the provisions of this Order.
 4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 6   designation of confidentiality at any time that is consistent with the Court’s
 7   Scheduling Order.
 8         6.2    Meet and Confer.      The Challenging Party shall initiate the dispute
 9   resolution process under Local Rule 37.1 et seq.
10         6.3    The burden of persuasion in any such challenge proceeding shall be on
11   the Designating Party. Frivolous challenges, and those made for an improper purpose
12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
14   or withdrawn the confidentiality designation, all parties shall continue to afford the
15   material in question the level of protection to which it is entitled under the Producing
16   Party’s designation until the Court rules on the challenge.
17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this case
20   only for prosecuting, defending, or attempting to settle this Action. Such Protected
21   Material may be disclosed only to the categories of persons and under the conditions
22   described in this Order. When the Action has been terminated, a Receiving Party must
23   comply with the provisions of section 13 below (FINAL DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                 7

                                                                   5:18-cv-02185-JGB-SHK
 1   Receiving    Party    may    disclose       any   information    or   item   designated
 2   “CONFIDENTIAL” only to:
 3         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 4   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 5   disclose the information for this Action;
 6         (b) the officers, directors, and employees (including House Counsel) of the
 7   Receiving Party to whom disclosure is reasonably necessary for this Action;
 8         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 9   is reasonably necessary for this Action and who have signed the “Acknowledgment
10   and Agreement to Be Bound” (Exhibit A);
11         (d) the court and its personnel;
12         (e) court reporters and their staff;
13         (f) professional jury or trial consultants and mock jurors to whom disclosure is
14   reasonably necessary for this Action and who have signed the “Acknowledgment and
15   Agreement to Be Bound” (Exhibit A);
16         (g) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information;
18         (h) during their depositions, witnesses, and attorneys for witnesses, in the
19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
21   (Exhibit A); and (2) they will not be permitted to keep any confidential information
22   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
23   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
24   transcribed deposition testimony or exhibits to depositions that reveal Protected
25   Material must be separately bound by the court reporter and may not be disclosed to
26   anyone except as permitted under this Stipulated Protective Order; and
27         (i) any mediator or settlement officer, and their supporting personnel, mutually
28   agreed upon by any of the parties engaged in settlement discussions.
                                                   8

                                                                     5:18-cv-02185-JGB-SHK
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2         OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8         (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy of
11   this Protective Order; and
12         (c) cooperate with respect to all reasonable procedures sought to be pursued by
13   the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this action
16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
17   or order issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that court
19   of its confidential material and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
21   directive from another court.
22   9.    A    NON-PARTY’S          PROTECTED        MATERIAL       SOUGHT       TO    BE
23         PRODUCED IN THIS LITIGATION
24         (a) The terms of this Order are applicable to information produced by a Non-
25   Party in this action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the remedies
27   and relief provided by this Order. Nothing in these provisions should be construed as
28   prohibiting a Non-Party from seeking additional protections.
                                                 9

                                                                 5:18-cv-02185-JGB-SHK
 1         (b) In the event that a Party is required, by a valid discovery request, to produce
 2   a Non-Party’s confidential information in its possession, and the Party is subject to an
 3   agreement with the Non-Party not to produce the Non-Party’s confidential
 4   information, then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                (2) promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3) make the information requested available for inspection by the Non-
12   Party, if requested.
13         (c) If the Non-Party fails to seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may
15   produce the Non-Party’s confidential information responsive to the discovery request.
16   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
17   any information in its possession or control that is subject to the confidentiality
18   agreement with the Non-Party before a determination by the court. Absent a court
19   order to the contrary, the Non-Party shall bear the burden and expense of seeking
20   protection in this court of its Protected Material.
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   and (d) request such person or persons to execute the “Acknowledgment and
                                                  10

                                                                  5:18-cv-02185-JGB-SHK
 1   Agreement to Be Bound” that is attached hereto as Exhibit A.
 2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 3         PROTECTED MATERIAL
 4         When a Producing Party gives notice to Receiving Parties that certain
 5   inadvertently produced material is subject to a claim of privilege or other protection,
 6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 8   may be established in an e-discovery order that provides for production without prior
 9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
10   parties reach an agreement on the effect of disclosure of a communication or
11   information covered by the attorney-client privilege or work product protection, the
12   parties may incorporate their agreement in the stipulated protective order submitted
13   to the court.
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any of the material covered by this Protective Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party’s request to file Protected Material under seal is
26   denied by the court, then the Receiving Party may file the information in the public
27   record unless otherwise instructed by the court.
28         12.4 Terms of Protective Order Binding Pending Approval and Entry. The
                                                  11

                                                                   5:18-cv-02185-JGB-SHK
 1   Parties and all signatories to the “Acknowledgment and Agreement to Be Bound”
 2   (Exhibit A) agree to be bound by this Stipulated Protective Order pending its approval
 3   and entry by the Court. In the event that the Court modifies this Stipulated Protective
 4   Order, or in the event that the court enters a different Order, the Parties agree to be
 5   bound by this Stipulated Protective Order until such time as the court may enter such
 6   different Order. It is the Parties’ intent to be bound by the terms of this Stipulated
 7   Protective Order pending its entry so as to allow for immediate production of
 8   Protected Material under the terms herein.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16   must submit a written certification to the Producing Party (and, if not the same person
17   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18   category, where appropriate) all the Protected Material that was returned or destroyed
19   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
20   compilations, summaries or any other format reproducing or capturing any of the
21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24   attorney work product, and consultant and expert work product, even if such materials
25   contain Protected Material. Any such archival copies that contain or constitute
26   Protected Material remain subject to this Protective Order as set forth in Section 4
27   (DURATION).
28   14.   Any violation of this Order may be punished by any and all appropriate
                                                  12

                                                                   5:18-cv-02185-JGB-SHK
 1   measures including, without limitation, contempt proceedings and/or monetary
 2   sanctions.
 3

 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   Dated: November 13, 2019               Goe Forsythe & Hodges, LLP
 7

 8                                  By:     /s/ Thomas J. Eastmond
                                            Thomas J. Eastmond
 9                                          Ryan S. Riddles
                                            Attorneys for Plaintiffs,
10                                          Riley’s American Heritage Farms and
                                            James Patrick Riley
11

12

13   Dated: November 13, 2019               Meyers Fozi & Dwork, LLP
14

15                                  By:     /s/ Daniel S. Modafferi
                                            Golnar J. Fozi
16                                          Daniel S. Modafferi
                                            Attorneys for Defendants,
17                                          James Elsasser, Steven Llanusa, Hilary
                                            LaConte, Beth Bingham; Nancy Treser
18                                          Osgood, David Nemer, Ann O’Connor,
                                            and Brenda Hamlett
19

20
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

21
     Dated: November 18, 2019

22
                                          ____________________________
                                          Hon. Shashi H. Kewalramani
23                                        United States Magistrate Judge
24

25

26

27

28
                                             13

                                                            5:18-cv-02185-JGB-SHK
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   ___________________________ [print or type full address], declare under penalty
 5   of perjury that I have read in its entirety and understand the Stipulated Protective
 6   Order that was issued by the United States District Court for the Central District of
 7   California on _________ [date] in the case of Riley’s American Heritage Farms, et
 8   al. v. Claremont Unified School District, et al., case no. 5:18-cv-02185-JGB-SHK. I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the provisions
14   of this Order. I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms of
16   this Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23

24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                  14

                                                                   5:18-cv-02185-JGB-SHK
